Citation Nr: 9915738	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for major depression 
with psychotic features.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for a right knee 
disability as being proximately due to or the result of a 
service-connected disability.  

5.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 
20 percent disabling.  

6.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right third toe.  

7.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to May 
1975, and from May 1978 to May 1982.

This matter arises from various rating decisions rendered 
since February 1997 by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Wichita, 
Kansas, which denied the benefits now sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 

1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

Preliminary review indicates that the issues of the veteran's 
entitlement to service connection for headaches, an increased 
rating for residuals of a fracture of the right third toe, 
and a total disability rating based upon individual 
unemployability are not ready for appellate disposition.  
Accordingly, they will be addressed in greater detail in the 
REMAND section of this decision.  


FINDINGS OF FACT

1.  No competent evidence has been presented that would tend 
to relate the veteran's major depression with psychotic 
features and degenerative joint disease of the lumbar spine 
to either his military service or a service-connected 
disability.

2.  No competent evidence of the presence of a right knee 
disability has been presented.  

3.  Degenerative joint disease of the cervical spine is 
manifested by pain, and mild to moderate limitation of motion 
in all directions without current indications of cervical 
paraspinal spasm.  

3.  The veteran's tinnitus is persistent in nature.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for major 
depression with psychotic features, degenerative joint 
disease of the lumbar spine, and a right knee disability are 
not well grounded.  See 38 U.S.C.A. § 5107(a).  

2.  Degenerative joint disease of the cervical spine is not 
more than 20 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5010, 5290 (1998).  

3.  Tinnitus is not more than 10 percent disabling under 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.87a, DC 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a threshold matter, one claiming entitlement to VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  The 
first question thus presented is whether the appellant has 
met this burden with regard to the various aspects of his 
appeal.  

The evidence indicates that the veteran has failed to meet 
his burden of proof with regard to his claim of entitlement 
to service connection for a right knee disability.  Although 
he complained of right knee pain during a VA orthopedic 
examination conducted in December 1996, no clinical 
impairment of the knee was observed by the examiner.  Nor has 
the veteran submitted any other evidence reflecting a current 
right knee disability.  Thus, the veteran's claim lacks one 
of the principal ingredients for a grant of service 
connection, i.e., the presence of a chronic "disability" from 
a clinical standpoint.  See 38 U.S.C.A. §§ 1110, 1131; see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claims of entitlement to service connection for 
major depression with psychotic features and degenerative 
joint disease of the lumbar spine also must fail, but for a 
different reasons.  In order for a claim to be well grounded, 
evidence must be submitted that tends to demonstrate a nexus 
between the current disability claimed and either an 
inservice injury or disease or a service-connected disability 
.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Medical 
evidence is required to fulfill the nexus requirement.  See 
Caluza v. Brown, 7 Vet. App. 198, 506 (1995).  Although the 
claims file is replete with reports of the veteran's VA and 
private medical treatment and examination since 1978, it was 
not until the veteran was hospitalized in January 1994, that 
major depression was diagnosed.  Similarly, the first 
evidence of low back pain was reflected in the report of the 
veteran's VA hospitalization in late 1994.  That report 
indicates that the veteran injured his low back in June 1993 
while lifting a heavy weight at work.  Finally, during a VA 
general medical examination conducted in December 1996, the 
examining physician concluded that the veteran had major 
depression with psychotic features which was not related 
either to the veteran's military service or his service-
connected disability.  Similarly, chronic lower back pain was 
diagnosed that the examiner indicated "clearly [is] not 
related to [the veteran's] military injury, but may be 
related to a subsequent injury."  The record otherwise is 
devoid of any indication that either the veteran's claimed 
psychiatric disorder or his low back disability is related to 
military service or to a service-connected disability.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).  Absent 
competent evidence of a nexus between the disabilities 
claimed and either the veteran's military service or his 
service-connected disability, his claims are not well 
grounded.  

In reaching the foregoing conclusions, the Board recognizes 
that the issues of the veteran's entitlement to service 
connection for major depression with psychotic features, and 
degenerative joint disease of the lumbar spine are being 
disposed of in a manner that differs from that of the RO.  It 
appears that the RO denied the 

veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  However, the United 
States Court of Appeals for Veterans Claims has held that 
"[w]hen an RO does not specifically address the question of 
whether a claim is well grounded but rather, as herein, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

Moreover, the Board is aware of no circumstance in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make these 
claims "plausible."  See generally McKnight v. Gober, No. 
97-7062 (Fed. Cir. Dec. 16, 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


II.  Increased Rating for Residuals of a Cervical Spine 
Injury
With Degenerative Joint Disease

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
38 U.S.C.A. § 1155.  With regard to the musculoskeletal 
system, the intent of the applicable provisions of 38 C.F.R. 
Part 4, is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognized actually painful, unstable, or 
malaligned joints to assign at least a minimum compensable 
rating for the joints affected.  See 38 C.F.R. §4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  The 
latter regulation contemplates and incorporates the 
provisions of 38 C.F.R. §§ 4.10 and 4.40.  In addition, when 
degenerative arthritis of a given joint is established by 
X-ray findings, it will be rated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  With regard to the cervical spine, moderate 
limitation of motion shall be evaluated as 20 percent 
disabling; limitation of motion must be severe in nature to 
warrant a 30 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5290.  

The veteran contends that residual disability associated with 
injury to his cervical spine is more severe than currently 
evaluated.  He cites limitation of motion and pain in the 
neck area in support thereof.  A longitudinal review of the 
record indicates that the veteran sustained a number of soft 
tissue injuries while on active duty.  Service medical 
records are replete with complaints of neck pain which 
persisted after service.  During a VA physical examination 
conducted in November 1983, straightening of the neutral 
cervical curve with narrowing of the intervertebral disc 
space between C5-C6 with productive changes on the opposing 
margins was observed by X-ray.  Cervical muscle spasm was 
diagnosed as was degenerative joint disease at C5-C6.  During 
a VA hospitalization in January 1994 the veteran complained 
of neck pain.  He further indicated that there was no 
numbness or tingling in his upper extremities.  

The veteran was afforded a VA orthopedic examination in 
December 1996 in conjunction with his current claim.  The 
findings in that examination reflect the most current 
information regarding the veteran's cervical spine.  X-rays 
taken reflected straightening of the cervical spine with 
narrowing and osteophytes throughout the area from C3 through 
C7.  Degenerative joint disease of the cervical spine was 
diagnosed.  Forward flexion of the cervical spine was to 40 
degrees with pain, backward extension was to 30 degrees with 
pain, left and right lateroflexion was to 30 degrees with 
pain, and left and right rotation was to 50 degrees with 
pain.  The examiner indicated that there was no evidence of 
cervical paraspinal muscle spasms during palpation, but that 
some tenderness to palpation was present in the posterior 
cervical area.  The examiner interpreted the range of motion 
findings as indicative of only mild to moderate limitation of 
motion.  

The foregoing indicates that an increased disability 
evaluation is not warranted for the veteran's service-
connected cervical spine disability.  The findings on the 
most recent VA orthopedic examination are indicative of not 
more than moderate limitation of motion of the cervical 
spine, as indicated by the examining physician. Moreover, the 
Board notes that no DC in 38 C.F.R. Part 4 would afford the 
veteran a greater benefit.  In this regard, the provisions of 
38 C.F.R. § 4.71a, DC 5290 contemplate the requirements set 
forth in 38 C.F.R. §§ 4.40, 4.45, and 4.49.  Although the 
veteran has arthritis of the cervical spine, a disability 
evaluation in excess of that currently assigned could not be 
granted pursuant to the provisions of 38 C.F.R. § 4.71a, DC 
5003, 5010.  Even with consideration of pain on use, the 
evidence shows no more than moderate limitation of motion of 
his cervical spine. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  On this latter point, the Board 
notes that the December 1996 VA orthopedic examination did 
not reveal any pain upon cervical spine motion until 30 
degrees at flexion, extension, and lateral flexion, 
bilaterally, and at 50 degrees rotation, bilaterally.  There 
is no indication of any additional clinical findings, such as 
disuse atrophy, or additional symptoms, such as flare-ups of 
pain or weakness, that results in any additional limitation 
of motion to a degree that would support a rating in excess 
of 20 percent.  Id; 38 C.F.R. § 4.71a, Code 5290.

In reaching this conclusion, the Board has considered the 
entire history of the disability at issue as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this 
regard, it appears that current findings are consistent with 
the history of this disability.  Moreover, although the 
history of the disability at issue is an important 
consideration in accurately evaluating its severity, of 
paramount importance are current clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As such, the 
Board finds no reasonable basis upon which to predicate a 
grant of the benefit sought.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
claim for a rating in excess of 20 percent for a cervical 
spine disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Increased Rating for Tinnitus

The provisions of 38 U.S.C.A. §§ 1155, 5107 are incorporated 
herein by reference.  In addition, the provisions of 
38 C.F.R. § 4.87a, DC 6260 provide for a 10 percent 
disability evaluation, but no more, for persistent tinnitus 
as a symptom of head injury or concussion.  This is precisely 
what the veteran has contended, i.e., that he suffers from 
persistent tinnitus as a result of head injury.  Under the 
circumstances, the veteran is receiving the maximum schedular 
benefit payable, absent additional symptomatology that might 
be indicative of some other form of ear disability.  See 
generally 38 C.F.R. § 4.87a.  

In addition to the foregoing, the Board notes that a rating 
in excess of that currently assigned for tinnitus is not 
warranted pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The veteran has not alleged, nor does 
the record indicate, that tinnitus has markedly interfered 
with his employment or that it has required frequent periods 
of hospitalization.  Because the RO considered the 
applicability of that regulatory provision during the current 
appellate process, the Board has jurisdiction to consider it 
in its deliberations.  See VAOPGCPREC 6-96.  Given that the 
veteran's tinnitus is not so exceptional in nature so as to 
warrant an extraschedular evaluation, the RO's failure to 
refer the case to the Under Secretary for Benefits or to the 
Director, Compensation and Pension Service was no 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

As they are not well grounded, the claims of entitlement to 
service connection for major depression with psychotic 
features, degenerative joint disease of the lumbar spine, and 
a right knee disability are denied; an increased rating for 
degenerative joint disease of the cervical spine is denied; 
an increased rating for tinnitus is denied.


REMAND

One of the issues currently on appeal is whether the veteran 
is entitled to a grant of service connection for headaches.  
The Board notes that in a rating decision dated in January 
1984, the RO granted the veteran service connection for 
"residuals, injury, cervical spine, with residual muscle 
spasm and headaches."  (Emphasis added.)  The question arises 
as to whether that reference is subject to the provisions of 
38 U.S.C.A. § 1159 (West 1991); 38 C.F.R. §§ 3.957 (1998).  
This matter must be further considered by the RO prior to 
review by the Board in order to ensure that the veteran has 
been accorded due process of law in this regard.  Cf. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

As to the issue of a compensable rating for a fracture of the 
right third toe, although the veteran underwent a VA 
examination of the musculoskeletal system in December 1996, 
no specific findings referable to the old fracture were 
reported therein.  Moreover, the record indicates that this 
disability has not otherwise been evaluated during recent 
years.  The duty to assist requires that a claimant be 
afforded a VA physical examination with regard to a claim for 
increase in the severity of a service-connected disability.  
Cf. Littke v. Derwinski, 1 Vet. App. 90, 92 (1990)  
Accordingly, the Board believes that the veteran should be 
afforded a VA examination with regard to this disability 
prior to final appellate consideration.

As to the remaining issue in appellate status, in conjunction 
with his current appeal, the veteran submitted a copy of 
correspondence from the Social Security Administration (SSA) 
that indicated that the veteran had been awarded disability 
benefits from that agency.  The veteran currently has a claim 
pending for a total disability rating based upon individual 
unemployability solely due to his service-connected 
disabilities.  Thus, evidence supporting the Social Security 
determination regarding the veteran's inability to perform 
gainful employment is pertinent to this aspect of his claim.  
The Board believes that attempts should be made to secure 
copies of the medical reports that served as the basis for 
that determination prior to further consideration of the 
issue of the veteran's unemployability.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should contact the SSA and 
obtain copies of the medical reports that 
served as the basis for that agency's 
determination that the veteran is 
unemployable.  This should be made a 
permanent part of the appellate record. 
2.  The RO should review the veteran's 
claim for service connection for 
headaches in light of the provisions of 
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining whether he has any disability 
or functional limitation attributable to 
an old fracture of the right third toe.  
All indicated tests and studies should be 
accomplished.  If possible, the claims 
folder should be available to the 
examining physician in conjunction with 
the examination.  The examiner should 
report any weakness, pain, and limitation 
of motion that may be associated with the 
old toe fracture. 

4.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned for corrective action.

5.  The RO should again review the 
claims.  If any of the benefits sought on 
appeal are not granted in full, then both 
the veteran and his representative should 
be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

6.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claims.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


